FRED A. RISSER, Chairperson Senate Organization Committee
The Senate Organization Committee has asked whether a city and a county can charge fees to news media and private citizens to notify them of public meetings.
The question is prompted by the reported practice in the city of Green Bay and Brown County where news media and private citizens are allowed to pick up meeting notices at the city and county clerks' offices free, but are charged flat fees for mailed notices and agendas.
The open meetings law requires governmental bodies to give notices of their meetings. Section 19.84(1), Stats., provides:
    Public notice of all meetings of a governmental body shall be given in the following manner:
(a) As required by any other statutes; and
    (b) By communication from the chief presiding officer of a governmental body or such person's designee to the public, to those news media who have filed a written request for such notice, and to the official newspaper designated under ss. 985.04,  985.05 and 985.06 or, if none exists, to a news medium likely to give notice in the area.
The issue to be addressed is when may a governmental body charge private citizens and the news media for communicating notices of public meetings.
The requirement to communicate notice to the public can be satisfied by posting a notice or by publication of the notice in the newspaper. 66 Op. Att'y Gen. 93, 95 (1977); and 63 Op. Att'y Gen. 509, 510-11 (1974).
The notice to the news media who have requested it pursuant to section 19.84(1)(b) can be communicated either verbally (direct or by telephone) or in written form. 63 Op. Att'y Gen. at 511. If the written notice is mailed, the mailing must take place early enough *Page 313 
so that in the ordinary course of events the notice can reasonably be expected to be delivered to the media at least twenty-four hours in advance of the meeting, or two hours in advance where exceptional circumstances justify the shorter period. Sec. 19.84(3), Stats.
In my opinion, because the open meetings law places the burden on the governmental body to communicate notice of public meetings to the public and various news media, the city and the county cannot charge for providing the notices required by section19.84(1) and (2). This means the city and county cannot charge the news media for mailing the notice required by section19.84(1)(b). They may, however, charge private citizens who have requested mailed notices of public meetings if the statutory notice to the public has been satisfied.
Moreover, once the notices required by the statute have been given, the city and the county can charge fees permitted by the public records law in section 19.35(3) for additional copies of notices that are requested by the media or private citizens. It is also possible that the notices used by the city and the county may not be as detailed as agenda or other documents that are prepared for the meetings. Once the city and county have communicated notice that contains the information required by section 19.84(2), the city and county can charge citizens and the media for copies of the more detailed documents because those documents would be in addition to the statutorily required notice.
DJH:SWK
 *Page 1